Citation Nr: 1519512	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  06-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for pelvic rotation, including as secondary to
service-connected soft tissue lacerations to right foot and heel with residual pes
planus.

2.  Entitlement to service connection for L3 nerve group disorder causing
numbness/sleeping feeling to left thigh and knee, including as secondary to service-connected soft tissue lacerations to right foot and heel with residual pes planus.

3.  Entitlement to service connection for a disorder claimed as spinal alignment Cl
through S3, including as secondary to service-connected soft tissue lacerations to
right foot and heel with residual pes planus.

4.  Entitlement to service connection for a disorder claimed as an inability to sustain
an upright position, to support body weight independently, or to recover from a fall,
right leg, including as secondary to service-connected soft tissue lacerations to right
foot and heel with residual pes planus.


5.  Entitlement to an evaluation in excess of 20 percent for service-connected soft 
tissue lacerations to right foot and heel with residual pes planus.

6.  Entitlement to an initial compensable evaluation for muscle atrophy right calf,
prior to September 2009 and to a rating beyond 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

These claims come before the Board of Veterans' Appeals (Board) on appeal of
rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona.

The Veteran testified in support of these claims during a hearing held before a
Decision Review Officer at the RO in March 2007.

In May 2009, February 2011 and December 2013, the Veteran's claim was remanded for further development.  The case has been returned to the Board and is ready for further review.


The issues of entitlement to an increased rating for soft tissue lacerations to right foot and heel with residual pes planus, and entitlement to an increased rating for muscle atrophy right calf, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a disability manifested by pelvic instability that is proximately caused by his service-connected right foot disability.

2.  The Veteran does not have a cervical spine disability manifested by misalignment of the cervical spine C1 through S3.

3.  The Veteran does not have a disability manifested by an inability to sustain
an upright position, to support body weight independently, or to recover from a fall,
right leg.

4.  The Veteran does not have a left leg neurological disorder.


CONCLUSIONS OF LAW

1.  The currently diagnosed disability manifested by pelvic instability is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310.

2.  A cervical spine disability manifested by misalignment of the cervical spine C1 through S3 was not incurred in or aggravated by the Veteran's active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§§ 3.303, 3.310 (2014).

3.  A disability manifested by an inability to sustain an upright position, to support body weight independently, or to recover from a fall, right leg was not incurred in or aggravated by the Veteran's active service or a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  A left leg neurological disorder was not incurred in or aggravated by the Veteran's active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2004, August 2004, November 2004, and January 2005 letters.  The Veteran was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). The timing deficiency was cured by readjudication of the claims in a February 2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).


VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations for his claimed conditions in March 2007, September 2009, and March 2011.

As noted above, the claim was remanded in December 2013, to obtain private medical records.  The RO contacted the Veteran to request assistance in obtaining the requested records, but as no response was received from the Veteran, the RO and the Board assumes that no further records are available.  Accordingly, the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran claims entitlement to service connection for multiple disorders
allegedly developed secondary to a motorcycle accident during service in July 1967.  
According to written statements he submitted during the course of his appeal and
his hearing testimony, at that time he was broadsided by a car, suffered a right
lower extremity injury, was hospitalized for in excess of 50 days, underwent
surgery on his right foot and heel, which included a skin graft from the right thigh,
and, thereafter, convalesced and underwent physical therapy for approximately 30
days.  The Veteran asserts that, although he did not receive further treatment for his
injury during the remainder of his active duty period, he has since developed multiple residual neurological, muscular, orthopedic and neuropathic disorders,
including, in part, right thigh muscle atrophy, a sciatic nerve and posterior left thigh
disorder, pelvic instability, and loss of stability of the cruciate ligament of the left knee.

In support of these assertions, the Veteran has submitted photographs confirming
the injury and letters from multiple family members, which explain that, since the
surgery, the Veteran has experienced multiple medical problems involving the right
heel, ankle and knee, including limited movement, pain, a need to limp, an inability
to run, jump, walk or stand for long periods of time, and use his feet to the extent
most people can, and considerable suffering and inconvenience.

Service treatment records show that during active duty in July 1967, the Veteran sustained right lower extremity injuries during a motorcycle accident.  These injuries, characterized as a deep avulsion laceration of the right foot, several lacerations across and deeply into the heel pad, and a marked contusion, maceration and gross contamination of the deep tissues of the medial foot and heel, necessitated surgery, or more specifically, debridement and excision of the contaminated wound and irrigation of the foot.  One month later, the Veteran experienced full thickness skin loss of one of the flaps and in the center of the medial wound, thereby necessitating a split thickness skin graft from the right thigh.  Ten days later, he began physical therapy, which included a whirlpool and range of motion exercises.  Thereafter, he recovered well, returned to full duty and was advised to wear arch supports.  By January 1968, he had mild pain on prolonged standing and numbness, but no limitation of motion of the right foot, a normal gait, a moderately flattened longitudinal arch, and well healed, non-tender scars on the right foot and right thigh.  By February 1969, he had minimal tenderness associated with the injury, but normal function of the right foot.

Following discharge from active service, the Veteran occasionally received treatment, including from chiropractors and a family physician, for complaints
associated with the in-service injury and surgery.  He also underwent VA
examinations of his right lower extremity and other body parts allegedly affected by
the injury and surgery.

Pelvic Rotation

According to one treating chiropractor who submitted a letter in support of this
appeal in March 2006, the Veteran's in-service injury was affecting not only his
right foot, but also the musculature that extended up into his right leg.  The
chiropractor explained that the Veteran's permanently distorted posture and
balancing point affected his overall body structure, which, in turn, caused multiple
areas of imbalance.


March 2012 treatment records from Van Meter Chiropractic and Jamison Chiropractic Center show that the Veteran has been treated for upper, mid and lower back pain, numbness to the legs, chronic recurring pain to the right foot, and gait dysfunction.  

In a June 2012 statement, M.F., D.C. of Jamison Chiropractic indicated that he had been treating the Veteran since October 2010 for chronic pelvic instability and multi-level subluxations.  He also noted that his initial examination of the Veteran revealed a gait change, which had a definite correlation to his pain.  The doctor also noted that the Veteran had reported an ankle injury in service in the late 1960's, and that such an injury would cause a change in gait, and could lead to chronic pelvic unleveling and multiple subluxations, which would cause conditions such as sciatica, low back pain, muscle spasms, and other radicular symptoms.  Dr. M.F. opined that the Veteran's reported in-service ankle injury in the 1960's is consistent with the conditions he was being treated for, i.e. chronic pelvic instability and multi-level subluxations.  See June 2012 statement from M.F., D.C.  In a subsequently received June 2012 statement, private physician, Dr. K.W.V.M., noted that the Veteran had been diagnosed with lumbar and pelvic segmental joint dysfunction, which he opined were directly related to the Veteran's in-service right foot injury and the resultant gait dysfunction.  Specifically, he noted that the Veteran's severe right foot injury in service had tremendously affected his gait and caused a recurring pelvic rotation and a L3 sciatic nerve problem.  See June 2012 statement from Dr. K.W.V.M., D.C.

The medical evidence documents a current disability manifested by chronic pelvic instability and multi-level subluxations, caused by a change in gait that occurred following his in-service right foot injury.  The Veteran is currently service-connected for right foot and right leg disabilities, which caused him to develop a gait dysfunction, a distorted posture and balancing point, and multiple areas of imbalance.  Furthermore, two of the Veteran's private physicians have opined that the Veteran's diagnosed gait dysfunction and resultant pelvic instability, are consistent with the right foot injury he sustained in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that as there is evidence of a current disability manifested by pelvic instability; which has been related to the service-connected right foot disability, service connection for pelvic instability is in order.  38 U.S.C.A. § 5107(b) (West 2014).

Spinal Alignment Cl through S3

In an August 2010 rating decision, the RO granted service connection for degenerative joint disease of the cervical spine under the criteria for the general rating formula for diseases and injuries of the spine, Diagnostic Code 5242.  The evidence of record, including March 2007, September 2009 and March 2011 VA examinations does not show that the Veteran has been diagnosed with any other cervical spine disability, including a disability manifested by abnormal spinal alignment, that would warrant a separate disability rating or an increased disability rating under Diagnostic Code 5242.  

In this regard, the March 2007 VA examiner concluded after physical examination, that there was no evidence of malalignment of the spine at any level.  X-rays conducted in September 2009 in conjunction with the September 2009 VA examination showed normal alignment of the cervical spine.  Furthermore, during VA spine examination in March 2011, the Veteran complained of unsteadiness and spasms.  He was noted on physical examination to have an abnormal gait (slight limp on the right) and kyphosis, but there was no objective evidence of muscle spasms, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour, which is required for a higher rating under the general rating formula for diseases and injuries of the spine.  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007). 

The Veteran is competent to report his cervical spine symptoms.  However, diagnosing an underlying disability related to the cervical spine, other than the currently diagnosed degenerative arthritis, requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of a lay person or observable symptoms.  Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a cervical spine disability, other than currently diagnosed degenerative disc disease.  38 C.F.R. § 3.159(a)(1),(2) (2014).

The Board notes further that separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).  

The Board notes that no matter how the service-connected cervical spine disability is characterized, the same set of rating criteria-under the general rating formula for diseases and injuries of the spine-will be utilized to evaluate the disability.  Therefore, providing a separate evaluation for cervical spine misalignment, if determined to be present, would constitute pyramiding

Based on these findings, the Board concludes that a disability manifested by cervical spine misalignment C1 through S3 was not incurred in or aggravated by service and is not proximately due to or the result of the service-connected soft tissue lacerations to right foot and heel with residual pes planus, and this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Inability to Sustain an Upright Position, to Support Body Weight Independently, 
or to Recover from a Fall, Right Leg

The Veteran is currently service-connected for degenerative joint disease of the right knee and muscle atrophy of the right calf, both secondary to his service-connected right foot disability.

Assigning the Veteran a separate evaluation for orthopedic symptoms, such as instability, pain, and weakness, already contemplated in the ratings for the right knee and right leg disabilities, would constitute unlawful pyramiding.  As noted above, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

With regard to neurological defects in the right leg, the Board notes that on VA neurological examination in March 2011, the examiner noted that the Veteran's evaluation revealed that except for local evidence of trauma scars and save for some local sensory loss in an area of about 2 inches over the medial malleolus area of the right foot where he does not feel pain prick and touch as good as on the other parts, the remaining nerve examination on physical evaluation was basically intact and non-revealing.  He also opined that the lack of nerve injury was further confirmed by an EMG and Nerve conduction study that had been recently performed in April 2011.  The only nerve damage that he could elucidate was related to local cutaneous nerves over an area of about 2 inches in diameter around the right medial malleolus, which was solely sensory in nature.  He concluded that he did not notice any other objective nerve damage evidence related to the lower extremities, including the knee, thigh or calf.

As noted above, service connection requires a showing of a current disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007). 

The Veteran is competent to report right leg symptoms, including weakness and instability.  However, diagnosing an underlying right leg, other than the currently diagnosed degenerative arthritis or the right knee and right thigh atrophy, requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of a lay person or observable symptoms.  Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a right leg disability, other than currently diagnosed degenerative disc disease of the right knee and right thigh muscle atrophy.  38 C.F.R. § 3.159(a)(1),(2) (2014).

Based on these findings, the Board concludes that a right leg disability manifested by an inability to sustain an upright position, to support body weight independently, or to recover from a fall, was not incurred in or aggravated by service and is not proximately due to or the result of the service-connected soft tissue lacerations to right foot and heel with residual pes planus, and this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

L3 Nerve Group Disorder Causing Numbness/Sleeping Feeling to Left Thigh and Knee

As noted above, during VA neurological examination in March 2011, except for slight sensory nerve to local cutaneous nerves over an area of about 2 inches in diameter around the right medial malleolus, the examiner did not find any other objective nerve damage evidence related to the lower extremities, including the knees, thighs or calves.  

During private treatment at Van Metre Chiropractic PLLC in March 2012, the Veteran complained of neck, mid back, low back, and left hip pain.  He also complained of left thigh numbness that extended from the left hip to the left knee.  The examiner noted that he had been treated 31 times for his problems since April 2008.  The Veteran also reported an in-service injury to his right foot, which had caused him to limp over the years, and in turn, aggravated his neck, mid-back, low back and hip area, and caused a recurrence of his left leg numbness from the left hip to the knee.  Despite the Veteran's complaints, no diagnosis of a left leg nerve disorder was made during this treatment.  


As noted above, service connection requires a showing of a current disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007). 

The Veteran is competent to report neurological symptoms in the left leg, such as numbness.  However, no underlying neurological disorder has been identified.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  Diagnosing an underlying neurological disability related to the left leg, requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of a lay person or observable symptoms.  Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a nerve disorder of the left leg.  38 C.F.R. § 3.159(a)(1),(2) (2014).

There is no other evidence of record, VA or private, showing that the Veteran has been diagnosed with a neurological disorder of the left leg.  

In light of the absence of any competent evidence of a neurological disorder of the left leg, in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for pelvic instability is granted.

Service connection for spinal alignment C1 through S3 is denied.

Service connection for inability to sustain an upright position, to support body weight independently, or to recover from a fall, right leg, is denied.

Service connection for L3 nerve group disorder causing numbness/sleeping feeling to left thigh and knee, is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Soft Tissue Lacerations to Right Foot and Heel With Residual Pes Planus

The Board finds that additional development is warranted with respect to the claim for an increased rating for soft tissue lacerations to the right foot and heel with residual pes planus.  In this regard, the last VA examination in connection with the Veteran's service-connected right foot disability was conducted over four years ago, in March 2011.  A remand is warranted to obtain a contemporaneous orthopedic examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's soft tissue lacerations to the right foot and heel with residual pes planus.  

Muscle Atrophy Right Calf

The Board also finds that additional development is warranted with respect to the claim for an increased rating for muscle atrophy of the right calf.  In this regard, the last VA examination in connection with the Veteran's service-connected right leg disability was also conducted over four years ago, in March 2011.  A remand is warranted to obtain a contemporaneous orthopedic examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's muscle atrophy of the right calf.  

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected right foot disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected right foot disability, including any associated scars, and report examination findings to allow for application of Diagnostic Codes 5276-5284.

3.  Then, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected right leg disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected right leg disability, including any associated scars, and report examination findings to allow for application of Diagnostic Code 5311.


4.  After the above actions have been completed readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


